PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,960,283
Issue Date: 30 Mar 2021
Application No. 12/799,520
Filing or 371(c) Date: 26 Apr 2010
Attorney Docket No. 255.002




:
:
:
:	DECISION ON PETITION
:



This is a decision in response to Patentee’s petition pursuant to 37 C.F.R. § 1.705(b) filed May 10, 2021, requesting that the Office adjust the patent term adjustment from 545 days to an unspecified number of days.  A duplicate copy of this petition was received on May 14, 2021.

The Office acknowledges the submission of the $210.00 fee set forth in 37 C.F.R. § 1.18(e).  No additional fees are required.  Patentee has asserted on the fourth page of this petition that this patent is not subject to a terminal disclaimer.

This redetermination of patent term adjustment is NOT the Director’s decision on the applicant’s request for reconsideration for purposes of seeking judicial review under 35 U.S.C. § 154(b)(4).

As a preliminary matter, on the third page of this petition, Patentee has asserted “it is the inventors’ belief that the Examiner Robert Mosser sabotaged the parent application, US7789742…”  The undersigned has not considered this complaint against the Examiner; 37 C.F.R. § 1.3 sets forth, in pertinent part, “[c]omplaints against examiners and other employees must be made in correspondence separate from other papers.”

Relevant Procedural History

On March 30, 2021, the Office determined that applicant was entitled to 545 days of PTA.  

On May 10, 2021, Patentee filed a request for redetermination of patent term adjustment requesting a PTA of an unspecified number of days (other than requesting “at least an additional ten years”), pursuant to 37 C.F.R. § 1.705(b).   

Petitioner has not cited to any portion of the C.F.R. that would support his request.

Decision

Upon review, the USPTO finds that Patentee is entitled to 1553 days of PTA.  


Since Petitioner has not cited to any portion of the C.F.R., has not revealed the precise number of days he is requesting, and has not shown his math, it is not clear which periods of A delay, B delay, C delay, overlap, and periods of reduction are in dispute, if any.

“A” Delay

The Office found there is one period of adjustment under 35 U.S.C. § 154(b)(1)(A) that totals 2466 days under 37 C.F.R. § 1.703(a)(1) beginning on June 27, 2011 (the day after the date that is fourteen months after the day the application was filed) and ending on March 27, 2018 (the date the first Office action was mailed).

“B” Delay 

The Novartis decision includes “instructions” for calculating the period of “B” delay.  Specifically, the decision states, 

The better reading of the language is that the patent term adjustment time [for “B” delay] should be calculated by determining the length of the time between application and patent issuance, then subtracting any continued examination time (and other time identified in (i), (ii), and (iii) of (b)(1)(B)) and determining the extent to which the result exceeds three years.  

The length of time between application and issuance is 3992 days, which is the number of days beginning on the filing date of the application (April 26, 2010) and ending on the date the patent issued (March 30, 2021).  

There is no time consumed by continued examination, and there is no appellate period.

The number of days beginning on the filing date of application (April 26, 2010) and ending on the date three years after the filing date of the application (April 26, 2013) is 1097 days.

The length of time between the application’s filing date and issuance (3992 days) exceeds three years (1097 days) by 2895 days.  Therefore, the period of “B” delay is 2895 days.  

“C” Delay

The Office found there are zero days of “C” delay.  

Overlap

The Office found there are 1795 overlapping days of Office delay.  

Wyeth v. Kappos, 591 F.3d 1364 (Fed. Cir. 2010), the Court of Appeals for the Federal Circuit determined that overlap occurs when the calendar days overlap between the “A” and “B” delays.  Under this interpretation, the Office finds that the overlapping period of “A” delay and “B” delay is 1796 days.  

The Office finds the “B” delay begins on April 27, 2013 (date that is the day after the three year anniversary of the filing date of the application) and ends on March 30, 2021 (date of issuance) for a period 2895 days.

The Office found that the overlapping period of “A” delay is the terminal 1796-day portion of the aforementioned 2466-day period of “A” delay that begins on June 27, 2011 and ends on March 27, 2018.  The 1796-day overlapping period begins on April 27, 2013 and ends on March 27, 2018.

The total number of overlapping days of Office delay is 1796 days.  The Office initially calculated the overlapping period to total 1795 days.  An additional day of overlap has been added.

Reduction under 35 U.S.C. § 154(b)(2)(C)(iii) & 37 CFR 1.704 [Applicant Delay]  

The Office accorded six periods of reduction:

The Office accorded a 2058 day reduction pursuant to 37 C.F.R. § 1.704(b) since the additional filing fees received on June 29, 2017 were received more than three months after the Office mailed a notice to file missing parts on August 10, 2011.  However, Patentee submitted the additional filing fees on June 29, 2017 not in response to the notice to file missing parts mailed on August 10, 2011, but rather in response to a notice to file missing parts mailed on August 28, 2013.  As such, a reduction of 1308 days is warranted pursuant to 37 C.F.R. § 1.704(b) from November 30, 2013 until June 29, 2017.  The three-month response date to reply to the August 28, 2013 notice to file missing parts was November 28, 2013 which fell on a federal holiday; thus, the Patentee was entitled to reply on the next succeeding secular or business day without loss of any PTA under 37 C.F.R. § 1.704(b) (November 29, 2013).  The period beginning on the following day, November 30, 2013, and ending on June 29, 2017 totals 1308 days. 

Accordingly, the reduction should have been 1308 days rather than the previously determined 2058 days.  The undersigned has removed the 2058-day reduction and added a reduction of 1308 days.
The Office accorded a 99-day reduction pursuant to 37 C.F.R. § 1.704(c)(3) because this application went abandoned on October 29, 2013 for failure to respond to the aforementioned notice to file missing parts mailed on August 28, 2013, and a grantable petition to revive this application was not filed until June 29, 2017.  The period beginning on the date of abandonment (October 29, 2013) and ending on the date on which a grantable petition to revive this application was filed (June 29, 2017) totals 1340 days.  


§ 1.704(b) begins).

The 99-day reduction has been removed and a reduction of 32 days has been entered.

The Office accorded an 84-day reduction pursuant to 37 C.F.R. § 1.704(c)(7) because the USPTO mailed a restriction requirement on March 27, 2018, a response was received on June 22, 2018 which had an omission, the Office mailed a Notice of Non-Compliant Amendment on September 14, 2018, and Patentee filed an amendment correcting the omission on September 14. 2018.  The period beginning on June 23, 2018 (the day after the reply having an omission was filed) and ending on September 14, 2018 totals 84 days.

The Office accorded a 124-day reduction pursuant to 37 C.F.R. § 1.704(c)(7) that is not warranted.  Instead, a 26-day reduction is warranted pursuant to 37 C.F.R. § 1.704(b) since the Office mailed a non-final Office action on September 21, 2018 and Patentee filed an amendment to the claims and specification, as well as remarks, on January 16, 2019 which is more than three months after the mailing of the non-final Office action.   A26-day reduction is warranted which is the period that begins on December 22, 2018 and ends on January 16, 2019.  

The undersigned has removed the 124-day reduction and entered a reduction of 26 days.

The Office accorded a 562-day reduction pursuant to 37 C.F.R. § 1.704(c)(7).  The Office mailed a non-final Office action on September 21, 2018.  A reply having an omission was filed on January 16, 2019 and the Office mailed a Notice of Non-Compliant Amendment on April 11, 2019.  A reply having an omission was filed on July 11, 2019 and the Office mailed a Notice of Non-Compliant Amendment on July 29, 2019.  A reply having an omission was filed on October 17, 2019 and the Office mailed a Notice of Non-Compliant Amendment on January 9, 2020.  A reply having an omission was filed on March 9, 2020 and the Office mailed a Notice of Non-Compliant Amendment on July 30, 2020.  A reply correcting the omission was filed on July 31, 2020.

The period beginning on the day after the day the reply having an omission was filed (January 17, 2019) and ending on the date that the reply correcting the omission was filed (July 31, 2020) totals 562 days..

The Office accorded a 94-day reduction pursuant to 37 C.F.R. § 1.704(c)(8) from August 1, 2020 until November 2, 2020 because Patentee filed an amendment to the specification and remarks on July 31, 2020, and then filed an amendment to the claims and remarks on November 2, 2020.  However, a review of the Applicant-Initiated Interview Summary dated November 2, 2020 shows that on October 27, 2020, the Examiner requested the amendment that was filed on November 2, 2020.


Overall PTA Calculation

Formula:

“A” delay + “B” delay + “C” delay - overlap - applicant delay = X.

USPTO’s Calculation:				
	                         
2466 + 2895 (3992 – 1097) + 0 – 1796 – 2012 (1308 + 32 + 84 + 26 + 562) = 1553

 Patentee’s Calculation:

Patentee has neither revealed the precise number of days seeks, nor shown his math.  Therefore, the undersigned is unable to discern Patentee’s Calculation.

Conclusion

Patentee is entitled to PTA of 1554 days.  Using the formula “A” delay + “B” delay + “C” delay - overlap - applicant delay = X, the amount of PTA is calculated as following: 2466 + 2895 – 1796 – 2012 = 1553 days. 

If Patentee seeks a review of this decision, Patentee must request reconsideration within TWO (2) months from the mail date of this decision.  Extensions of time pursuant to 37 C.F.R. 
§ 1.136(a) are not available.  If applicant does not reply, then the Office will sua sponte issue a certificate of correction in the amount of 1553 days.

Telephone inquiries regarding this decision may be directed to Attorney Advisor Paul Shanoski at (571) 272-3225.1

/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions

Encl:  Adjusted PTA calculation
           DRAFT Certificate of Correction


DRAFT COPY

UNITED STATES PATENT AND TRADEMARK OFFICE
CERTIFICATE OF CORRECTION
		PATENT          :  	 10,960,283 B2
		DATED            :     Mar. 30, 2021				DRAFT
		INVENTOR(S) :     Murdock et al.
		
	It is certified that error appears in the above-identified patent and that said Letters Patent is hereby corrected as shown below:
	
	On the cover page,

	 [*] Notice: Subject to any disclaimer, the term of this patent is extended or adjusted under 35 USC 154(b) by 545 days

      Delete the phrase “by 545 days” and insert – by 1553 days --	
		






















    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Patentee will note that all practice before the Office should be in writing, and the action of the Office will be based exclusively on the written record in the Office.  See 37 C.F.R. § 1.2.  As such, Patentee is reminded that no telephone discussion may be controlling or considered authority for any further action(s) of Patentee.